Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7 and 9-11 in the reply filed on 04/26/2022 is acknowledged.
Claims 1-2 and 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US7446066, hereinafter referred to as Sun) as evidenced by the Wikipedia articles titles “Silicon Nitride” and “Silicon Carbide”.
Regarding claim 7, a SiC-Si3N4 composite material comprising SiC and Si3N4 (see Sun at the Abstract, disclosing a silicon nitride/silicon carbide body) and the Si3N4 in the SiC- Si3N4 composite material is 10 to 70% by volume (see Sun at Col. 11, lines 44-57, Sample #P1, disclosing an example of a SiC-Si3N4 sintering system which comprises 85 wt% SiC and 15 wt.% Si3N4. Examiner notes that the density of Si3N4 is 3.17g/cm3 per the Wikipedia article titled "Silicon Nitride". This provides a Si3N4 volume content of 15/3.17 = 4.78. Examiner further notes the density of SiC is 3.16 g/cm3 per the Wikipedia article titled "Silicon Carbide". This provides a SiC volume content of 85/3.16 = 26.90. The normalized volume % of Si3N4 to Si3N4+SiC is 4.78 / (26.90+4.78) x 100 = 15.08 vol% Si3N4).
While Sun does not explicitly disclose having a thermal shock strength of 600 to 860°C, this is an inherent property.  Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Furthermore, Sun teaches the structure is suited for use in a thermal shock resistance environment (see Sun at Col. 13, lines 48-49).
Regarding claim 9, while Sun does not explicitly disclose the SiC-Si3N4 composite material is a mixture of amorphous SiC crystal grains and Si3N4 crystal grains having a needle-shaped structure, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Sun supports this at Col. 2, lines 49-50, teaching silicon nitride tends to grow in a needle shape, and at Col. 2, lines 15-19, disclosing a technique involves … silicacious powder characterized by a surface covered with an amorphous material consisting of silicon and carbon. Examiner notes SiC is made from silicon and carbon.
Regarding claim 11, the remaining limitations of claim 11 comprise the process portion of a product-by-process claim. The product-by-process limitations of Claim 1 are not given patentable weight because the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324). Claim 11 as written does not distinguish the product of the instant application from the product of the prior art.
Claims 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US20040043888, hereinafter referred to as Ando).
Regarding claim 7, Ando discloses a SiC-Si3N4 composite material comprising SiC and Si3N4 (see Ando at Table 6, Com. Sample No.5, disclosing an example of a composite comprising SiC and Si3N4) and the Si3N4 in the SiC- Si3N4 composite material is 10 to 70% by volume (see Ando at Table 6, Com. Sample No.5, disclosing an example of a composite comprising 30 vol% SiC and 70 vol% Si3N4). 
While Ando does not explicitly disclose having a thermal shock strength of 600 to 860°C, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 10, Ando discloses the Si3N4 in the SiC-Si3N4 composite material has a volume ratio of 68 to 70% by volume (see Ando at Table 6, Com. Sample No.5, disclosing an example of a composite comprising 30 vol% SiC and 70 vol% Si3N4). 
While Ando does not explicitly disclose the Si3N4/SiC main peak has a diffraction intensity ratio of 0.2 to 1.5, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 11, the remaining limitations of claim 11 comprise the process portion of a product-by-process claim. The product-by-process limitations of Claim 1 are not given patentable weight because the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324). Claim 11 as written does not distinguish the product of the instant application from the product of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731